DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Notice of Allowance is filed in response to the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney Felipe Hernandez (Reg. No. 61,971) on August 13, 2021.

Claims 3-6, 8-11, 13, 14, 16-18, 20, 21, and 23-25 are allowed via the following Examiner’s Amendment. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney Felipe Hernandez (Reg. No. 61,971) on August 13, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Please replace all prior version(s) of the claim with the following:

1. (Cancelled) 

2. (Cancelled)

3. (Currently Amended) The device of claim [[l]]9, wherein the binary translation circuitry is configured to store a start address of the at least one native code section and a region formation strategy used to generate the binary translation. 

4. (Currently Amended) The device of claim 3, wherein the binary translation circuitry is configured to generate the binary translation state map utilizing the start address and the region formation strategy. 

5. (Currently Amended) The device of claim [[1]]9, wherein the stop is caused by the binary translation circuitry determining that an exception or a code modification in a section of native code has occurred. 

6. (Original) The device of claim 5, wherein the determination that a code modification has occurred causes the binary translation circuitry to determine if the code modification affects the binary translation being executed. 

7. (Cancelled) 

8. (Currently Amended) The device of claim [[7]]9, wherein the binary translation circuitry does not translate a third loaded instruction loaded from the region into binary code when generating the binary translation state map. 

9. (Currently Amended) A device including on-demand binary translation state map generation, the device comprising:
memory circuitry including:
native code memory configured to store a plurality of native code sections; and 
a translation cache configured to store binary translations, ones of the binary translations corresponding to respective ones of the native code sections; 
processing circuitry configured to: 
execute at least one native code section of the plurality of native code sections; and 
binary translation circuitry configured to:
determine whether a binary translation of the at least one native code section is present in the translation cache;
generating the binary translation of the at least one native code section responsive to the determination that the binary translation of the at least one native code section is not present in the translation cache;
store the binary translation of the at least one native code section in the translation cache; 
determine that a stop has occurred during binary translation execution; 
	determine a stop location and offset in the binary translation; 
	form a region from native code based at least on the stop location; 
	determine whether an instruction to be loaded requires emulation; 
	load the instruction when it is determined that emulation is not required; and 
	generate one or more secondary instructions to emulate the instruction when it is determined that emulation is required;
subsequent to the determination that the stop has occurred, generate a binary translation state map of at least a portion of the binary translation based at least on a size of the instruction;
	map to a location in the native code by applying the offset to the binary 	translation state map;
store, for at least a portion of a duration of the stop, the binary translation state map in the memory circuitry; and
	discard the binary translation state map from the memory circuitry upon termination of the stop.

10. (Currently Amended) The device of claim [[1]]9, wherein the binary translation circuitry is configured to map the stop in the binary translation to a native instruction address and a register context state using the binary translation state map. 


11. (Currently Amended) The device of claim 10, wherein the binary translation circuitry is configured to: 
provide the native instruction address and the register context state to at least one thread prior to deletion of the binary translation state map. 

12. (Cancelled) 

13. (Currently Amended) The method of claim [[12]]16, further including:
storing a start address of the at least one native code section and a region formation strategy used to generate the binary translation, wherein the binary translation state map is generated utilizing the start address and the region formation strategy.

14. (Currently Amended) The method of claim [[12]]16, further including:
determining whether the stop was caused by an exception or a code modification in a section of native code; and 
when a code modification is determined to have occurred, further determining if the code modification affects the binary translation being executed. 

15. (Cancelled) 


16. (Currently Amended) A method for on-demand binary translation state map generation, the method comprising:  
executing, by processing circuitry, at least one native code section of a plurality of native code sections; 
determining, by binary translation circuitry, whether a binary translation of the at least one native code section is present in a translation cache;
generating, by the binary translation circuitry, the binary translation of the at least one native code section responsive to the determination that the binary translation of the at least one native code section is not present in the translation cache; 
storing, by the binary translation circuitry, the binary translation of the at least one native code section in the translation cache;
executing, by the binary translation circuitry, the binary translation of the at least one native code section;
determining that a stop has occurred during the execution of the binary translation;
determining a stop location and offset in the binary translation; 
forming a region from native code based at least on the stop location; 
determining whether an instruction to be loaded requires emulation; 
loading the instruction when it is determined that emulation is not required; [[and]] 
generating one or more secondary instructions to emulate the instruction when it is determined that emulation is required; 
 subsequent to the determination that the stop has occurred, generating a binary translation state map of at least a portion of the binary translation based at least on a size of the instruction;
mapping to a location in the native code by applying the offset to the binary translation state map;
storing, for at least a portion of a duration of the stop, the binary translation state map in memory circuitry; and 
	discarding the binary translation state map from the memory circuitry upon termination of the stop.

17. (Currently Amended) The method of claim [[12]]16, further including:
mapping the stop in the binary translation to a native instruction address and a register context state using the binary translation state map. 

18. (Previously Presented) The method of claim 17, further including:
providing the native instruction address and the register context state to at least one thread executed by processing circuitry.

19. (Cancelled) 

20. (Currently Amended) The at least one non-transitory storage medium of claim [[19]]23, wherein the first instructions are to cause the one or more processors to:
store a start address of the at least one native code section and a region formation strategy used to generate the binary translation, the binary translation state map to be generated utilizing the start address and the region formation strategy.

21. (Currently Amended) The at least one non-transitory storage medium of claim [[19]]23, wherein the first instructions are to cause the one or more processors to:
determine whether the stop was caused by an exception or a code modification in a section of native code; and 
when a code modification is determined to have occurred, determine if the code modification affects the binary translation being executed.

22. (Cancelled) 

23. (Currently Amended) At least one non-transitory storage medium  comprising first instructions that, when executed, cause at least:
execute at least one native code section of a plurality of native code sections;
determine whether a binary translation of the at least one native code section is present in a translation cache; 
generate the binary translation of the at least one native code section responsive to the determination that the binary translation of the at least one native code section is not present in the translation cache; 
store the binary translation of the at least one native code section in the translation cache; 
execute the binary translation of the at least one native code section;
determine that a stop has occurred during the execution of the binary translation;
determine a stop location and offset in the binary translation; 
form a region from native code based at least on the stop location; 
determine whether ones of [[the ]]second instructions require emulation; 
load first ones of the second instructions that do not require emulation; [[and ]]
generate one or more tertiary instructions to emulate [[the ]] second ones of the second instructions that do require emulation;
subsequent to the determination that the stop has occurred, generate a binary translation state map of at least a portion of the binary translation based at least on a size of the second instructions;
map to a location in the native code by applying the offset to the binary translation state map;
store, for at least a portion of a duration of the stop, the binary translation state map in memory circuitry; and
discard the binary translation state map from the memory circuitry upon termination of the stop.

24. (Currently Amended) The at least one non-transitory storage medium of claim [[19]]23, wherein the first instructions are to cause the one or more processors to:
	map the stop in the binary translation to a native instruction address and a register context state using the binary translation state map. 

25. (Currently Amended) The at least one non-transitory storage medium of claim 24, wherein the first instructions are to cause the one or more processors to:
provide the native instruction address and the register context state to at least one thread. 

END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts of Binary translation and generating state maps (see Bugnion 20160162292 and Jennings et al. 9213563 cited above).  However, based on Applicant's remarks and further search, Examiner has concluded that the specific claim limitations “determine that a stop has occurred during binary translation execution; determine a stop location and offset in the binary translation; form a region from native code based at least on the stop location; determine whether an instruction to be loaded requires emulation; load the instruction when it is determined that emulation is not required; and generate one or more secondary instructions to emulate the instruction when it is determined that emulation is required; subsequent to the determination that the stop has occurred, generate a binary translation state map of at least a portion of the binary translation based at least on a size of the instruction; map to a location in the native code by applying the offset to the binary translation state map; store, for at least a portion of a duration of the stop, the binary translation state map in the memory circuitry; and discard the binary translation state map from the memory circuitry upon termination of the stop,” as recited in claim 9, with similar limitations recited in renumbered claims 16 and 23,and in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.	
	The independent claims are therefore allowed.  All remaining dependent claims are also allowed due to their respective dependence on the allowable independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192